DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention group I in the reply filed on 01/18/2021 is acknowledged.

Response to Amendment
Applicant’s amendment dated 01/18/2021, in which claims 11-20 were cancelled, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Yamazaki (US Pub. 20080048230).

a substrate [11] having a first protruding portion and a second protruding portion adjacent to the first protruding portion; 
a first gate structure [16] on the substrate [11] and between the first and second protruding portions; and 
a first oxide layer [14 and 15] disposed between the substrate [11] and the first gate structure [16], and comprising a first portion [15] and a second portion [14], wherein the first portion [15] is between the first gate structure [16] and the first protruding portion, the second portion [14] is between the first gate structure [16] and the second protruding portion, and a thickness of the first portion [15] is greater than a thickness of the second portion [14] [paragraph [0056]].

Regarding claim 2, Yamazaki discloses in Fig. 1, paragraph [0007]
wherein the first protruding portion and the second protruding portion respectively have a first [19] and second [18] source/drain regions, and the first [15] and second [14] portions of the first oxide layer respectively extend to sidewalls of the first [19] second [18] source/drain regions.

Regarding claim 3, Yamazaki discloses in Fig. 1 
wherein the first portion [15] of the first oxide layer extends to a bottom of the first gate structure [16].

Regarding claim 7, Yamazaki discloses in Fig. 1 

a second gate structure [16] on the substrate [11] and between the second and third protruding portions; and 
a second oxide layer [14 and 15] disposed between the substrate [11] and the second gate structure [16], and comprising a first portion [15] and a second portion [14], wherein the first [15] and second [14] portions of the second oxide layer [14 and 15] have different thickness.

Regarding claim 8, Yamazaki discloses in Fig. 1
wherein the first portion [15] of the second oxide layer [14 and 15] is between the second gate structure [16] and the third protruding portion, the second portion [14] of the second oxide layer [14 and 15] is between the second gate structure [16] and the second protruding portion, and a thickness of the first portion [15] of the second oxide layer is greater than a thickness of the second portion [14] of the second oxide layer.

Regarding claim 9, Yamazaki discloses in Fig. 1 
wherein the third protruding portion has a third source/drain region [19], and the first [15] and second [14] portions of the second oxide layer respectively extend to sidewalls of the third source/drain region [19] and the second source/drain region [18].

Regarding claim 10, Yamazaki discloses in Fig. 1
.

Claims 1-7, 9-10 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Ting et al. (US Pub. 20140361354)
Regarding claim 1, Ting et al. discloses in Fig. 13-Fig. 14 a memory device comprising: 
a substrate [110] having a first protruding portion and a second protruding portion adjacent to the first protruding portion; 
a first gate structure [630] on the substrate [110] and between the first and second protruding portions; and 
a first oxide layer [526] disposed between the substrate [110] and the first gate structure [630], and comprising a first portion [thick portion] and a second portion [thin portion], wherein the first portion [thick portion] is between the first gate structure [630] and the first protruding portion, the second portion [thin portion] is between the first gate structure [630] and the second protruding portion, and a thickness of the first portion [thick portion] is greater than a thickness of the second portion [thin portion].

    PNG
    media_image1.png
    334
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    656
    751
    media_image2.png
    Greyscale



wherein the first protruding portion and the second protruding portion respectively have a first and second source/drain regions [834], and the first [thick portion] and second [thin portion] portions of the first oxide layer [526] respectively extend to sidewalls of the first and second source/drain regions [834];
wherein the first portion [thick portion] of the first oxide layer [526] extends to a bottom of the first gate structure [630];
a dielectric layer [732] on the first gate structure [630], wherein the first [thick portion] and second [thin portion] portions of the first oxide layer [526] extend to sidewalls of the dielectric layer [732];
wherein the dielectric layer [732] is between the first [thick portion] and second [thin portion] portions of the first oxide layer [526];
wherein the first protruding portion and the second protruding portion respectively have a first and second source/drain regions [834], and each of the first and second portions [834] of the first oxide layer is between the dielectric layer [732] and one of the first and second source/drain regions [834];
wherein the substrate [110] further has a third protruding portion adjacent to the second protruding portion, and the memory device further comprises: 
a second gate structure [630] on the substrate [110] and between the second and third protruding portions; and 
a second oxide layer [526] disposed between the substrate [110] and the second gate structure [630], and comprising a first portion [thin portion] and a 
wherein the third protruding portion has a third source/drain region [834] and the first [thin portion] and second [thick portion] portions of the second oxide layer [526] respectively extend to sidewalls of the third source/drain region [834] and the second source/drain region [834];
wherein the second portion [thin portion] of the first oxide layer [526] and the second portion [thick portion] of the second oxide layer [526] are located on two opposite sidewalls of the second protruding portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822